Cane Clark llp 3273 E. Warm Springs Las Vegas, NV89120 Kyleen E. Cane* Bryan R. Clark^ Telephone:702-312-6255 Joe Laxague~ Scott P. Doney~ Facsimile:702-944-7100 Email:bclark@caneclark.com December 15, 2008 Republik Media and Entertainment, Ltd.: Mailing Address P.O. Box Henderson, NV 89077-8146 Re: Republik Media and Entertainment, Ltd., Registration Statement on Form S-1 Ladies and Gentlemen: We have acted as counsel for Republik Media and Entertainment, Ltd., a Delaware corporation (the "Company"), in connection with the preparation of the registration statement on Form S-1 (the "Registration Statement") to be filed with the Securities and Exchange Commission (the "Commission") pursuant to the Securities Act of 1933, as amended (the "Act"), relating to the offering of 896,000 shares of the Company’s common stock. In rendering the opinion set forth below, we have reviewed: (a) the Registration Statement and the exhibits attached thereto dated December 15, 2008; (b) the Company's Articles of Incorporation; (c) the Company's Bylaws; (d) certain records of the Company's corporate proceedings as reflected in its minute books; and (e) such statutes, records and other documents as we have deemed relevant.
